DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (United States Patent Application Publication 2010/0195064 A1) in view of https://www.youtube.com/watch?v=XyWQ7wrObaQ.
With respect to claim 1, Kim discloses an operation method for an information processing device having a display area used to generate a video image projected into a projection target area by a projector (see the operation of fig.3 and [0033]: “The program region stores an operating system (OS) for booting the mobile device 100, and applications used for the execution of various files or functions. Such applications may have an application for supporting a voice call or a video call, a web browser for access to the Internet server”), a non-transitory computer-readable storage medium storing a program, the program causing an information processing device having a display area used to generate a video image projected into a projection target area by a projector, to execute (see the operation of fig.3 and [0033]: “The program region stores an operating system (OS) for booting the mobile device 100, and applications used for the execution of various files or functions. Such applications may have an application for supporting a voice call or a video call, a web browser for access to the Internet server”), and an information processing device (see fig.3): causing the projector to project the first video image into the projection target area (see fig.3); and in a second mode for the projector to project the video image into the projection target area (see the operation of either selecting the search function or see the fig.4), a projection control unit causing the projector to project displaying a second video image as the video image into the projection target area (see the operation of figs.1-4).
Kim does not disclose in a first mode for generating the video image, a specifying unit specifying a designated part designated by a user in the display area; a displaying unit a display control unit displaying, in the display area, a first video image showing a first object  arranged in the designated part and a second object which moves in the display area and changes when the second object reaches the designated part ; a second video image resulting from eliminating the first object from the first video image.
	https://www.youtube.com/watch?v=XyWQ7wrObaQ discloses the method comprising: in a first mode for generating the video image, a specifying unit specifying a designated part 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the operation method,  a non-transitory computer-readable storage medium, the information processing device of Kim by including the application disclosed by https://www.youtube.com/watch?v=XyWQ7wrObaQ so that  in a first mode for generating the video image, specifying a designated part designated by a user in the display area; displaying, in the display area, a first video image showing a first object  arranged in the designated part and a second object which moves in the display area and changes when the second object reaches the designated part ; a second video image resulting from eliminating the first object from the first video image to enhance the versatility of the projection device.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the prior art of record does not disclose or render obvious the operation method for the information processing device according to claim 1, further comprising: generating a background image of the display area, based on a first picked-up image generated by picking up, with a camera, an image of an image pickup area including the projection target area in a state where the projector is not projecting an image.
Claims 3 and 4 are objected to as they depend from claim 2.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882